United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          December 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60482



LONNIE DONNELLY,

                                      Plaintiff-Appellant,

versus

LINDA EDWARDS; SCOTT FITCH, Warden; DIANE FOY, Commander;
DANA RICKS, Hearing Officer; NICHOLE BERANICH, Unit Manager;
W. CLEMENS, Chief of Security,


                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:02-CV-1538-WS
                      --------------------

Before DUHÉ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lonnie Donnelly, Mississippi prisoner # K1304, proceeding

in forma pauperis, filed a pro se complaint pursuant to 42 U.S.C.

§ 1983 and consented to have his case determined by a magistrate

judge, who dismissed the complaint.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   See Mosley v. Cozby, 813 F.2d 659, 660


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60482
                                  -2-

(5th Cir. 1987).    Under FED. R. APP. P. 4(a)(4), the filing of a

timely FED. R. CIV. P. 59(e) motion renders a notice of appeal

ineffective until an order is entered disposing of the motion.

A motion requesting reconsideration of a judgment is treated as a

Rule 59 motion for purposes of FED. R. APP. P. 4(a)(4), regardless

of the label applied to the motion, if it is made within the 10-

day limit for Rule 59(e) motions.     See Mangieri v. Clifton, 29

F.3d 1012, 1015 n.5 (5th Cir. 1994); Harcon Barge Co. v. D & G

Boat Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc).

     Although styled as “objections” to the judgment, Donnelly’s

post-judgment filing challenges the magistrate judge’s dismissal

of his complaint.    Accordingly, despite the label affixed by this

pro se litigant, the post-judgment filing must be regarded as a

Rule 59(e) motion because it was filed within 10 days of the

entry of judgment.     See FED. R. CIV. P. 6(a); see also Harcon

Barge, 784 F.2d at 667.

     Accordingly, this case must be remanded, and the record

returned to the magistrate judge, so that the magistrate judge

may rule upon Donnelly’s Rule 59(e) motion as expeditiously as

possible, consistent with a just and fair disposition thereof.

See Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).

     This court retains jurisdiction over the appeal except for

the purposes of the limited remand stated above.

     LIMITED REMAND.